
	
		III
		112th CONGRESS
		2d Session
		S. RES. 365
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2012
			Mr. Kerry (for himself
			 and Mr. Brown of Massachusetts) submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life of Kevin Hagan White, the
		  Mayor of Boston, Massachusetts from 1968 to 1984.
	
	
		Whereas Kevin White was born in Boston on September 25,
			 1929;
		Whereas his father, Joseph C. White, a legislator of the
			 Commonwealth of Massachusetts; his maternal grandfather, Henry E. Hagan; and
			 his father-in-law, William Galvin; each served as presidents of the Boston City
			 Council;
		Whereas Kevin White earned a bachelor’s degree from
			 Williams College in 1952, a law degree from Boston College in 1955, and also
			 studied at the Harvard Graduate School of Public Administration, now the John
			 F. Kennedy School of Government;
		Whereas in 1956, Kevin White married Kathryn
			 Galvin;
		Whereas in 1960, at the age of 31, Kevin White was elected
			 Secretary of the Commonwealth of Massachusetts and was reelected 3 times,
			 serving until 1967;
		Whereas in January 1968, Kevin White became the 51st Mayor
			 of the City of Boston, Massachusetts;
		Whereas within months after taking office as Mayor of
			 Boston, Kevin White was instrumental in helping guide the City of Boston after
			 the assassination of Dr. Martin Luther King, Jr.;
		Whereas on April 5, 1968, Mayor White asked that the James
			 Brown concert at the Boston Garden be televised rather than be cancelled, as
			 many suggested;
		Whereas during the concert, Mayor White addressed the
			 citizens to plead for calm and said, Twenty four hours ago Dr. King died
			 for all of us, black and white, that we may live together in harmony without
			 violence, and in peace. I’m here to ask for your help and to ask you to stay
			 with me as your mayor, and to make Dr. King’s dream a reality in Boston. No
			 matter what any other community might do, we in Boston will honor Dr. King in
			 peace.;
		Whereas during his time as Mayor of Boston, Kevin White
			 undertook a program of urban revitalization of the downtown areas of Boston
			 that forever transformed Faneuil Hall and Quincy Market;
		Whereas during his time as Mayor, Kevin White brought the
			 residents of each neighborhood of Boston, from Mattapan to Charlestown, from
			 South Boston to Brighton, from East Boston to West Roxbury, together through
			 programs like Summerthing, Little City Halls, and jobs for at-risk
			 youth;
		Whereas in 1974, Judge W. Arthur Garrity Jr. of the United
			 States District Court for the District of Massachusetts ordered Boston to begin
			 busing children to integrate its schools;
		Whereas during a difficult period of racial tension for
			 the City of Boston, Mayor White urged the people of Boston to remember their
			 common identity;
		Whereas from 1984 to 2002, Kevin White was the director of
			 the Institute for Political Communication at Boston University;
		Whereas Mayor White valiantly fought against Alzheimer’s
			 disease after his diagnosis in 2003 and despite this debilitating challenge, he
			 never stopped being an example of strength for the City of Boston and his
			 family;
		Whereas Kevin White is survived by his wife, Kathryn; a
			 brother, Terrence, who managed his early campaigns; his sons, Mark and Chris;
			 his daughters, Caitlin, Beth, and Patricia; his 7 grandchildren; and his
			 sister, Maureen Mercier;
		Whereas the most famous campaign slogan coined Kevin
			 White, A loner in love with the city; and
		Whereas the irony of the slogan is that Kevin White was
			 never lonely and that the people of Boston who he loved so much, loved him
			 back: Now, therefore, be it
		
	
		That—
			(1)the
			 Senate—
				(A)recognizes that
			 Kevin White forever enriched the Boston political landscape and forged a new
			 path for the City of Boston;
				(B)pays tribute to
			 the work by Kevin White to improve the lives of the residents of the City of
			 Boston; and
				(C)requests the
			 Secretary of the Senate to prepare an official copy of this resolution for
			 presentation to the family of Kevin White; and
				(2)when the Senate
			 adjourns today, it stand adjourned as a mark of respect to the memory of former
			 Boston Mayor Kevin Hagan White.
			
